NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT



STATE OF FLORIDA,                                )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D14-3823
                                                 )
SEAN MICHAEL RODRIGUEZ,                          )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed October 30, 2015.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; James Shenko,
Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Dawn A. Tiffin, Assistant
Attorney General, Tampa, for Petitioner.

Howard L. Dimmig, II, Public Defender, and
Lisa Lott, Assistant Public Defender,
Bartow, for Respondent.




PER CURIAM.

               Dismissed for lack of jurisdiction. See LaFave v. State, 149 So. 3d 662

(Fla. 2014).
NORTHCUTT, BLACK, and BADALAMENTI, JJ., Concur.




                                  -2-